EXHIBIT 99.10 CONSENT OF EXPERT March 30, 2016 Eldorado Gold Corporation United States Securities and Exchange Commission Ladies and Gentlemen: Re: Eldorado Gold Corporation I, Colm Keogh, do hereby consent to the filing of the written disclosure regarding the description of mineral reserves of Skouries (underground) properties and of extracts from or a summary of other information pertaining to this project, and the use of my name in the Annual Information Form and Annual Report on Form 40-F of Eldorado Gold Corporation (the “Company”) for the year ended December 31, 2015 and any amendments thereto and any Registration Statement on Form S-8 incorporating by reference the Company’s Annual Information Form and Annual Report on Form 40-F. By: /s/ Colm Keogh, P. Eng. Colm Keogh, P. Eng. AMC Mining Consultants(Canada) Ltd.
